On Remand from the Alabama Supreme Court

WELCH, Judge.
On June 23, 2006, this Court, without an opinion, affirmed Ibrahim Muhammed Jal-lad’s convictions on six counts of conspiracy to commit third-degree burglary, a violation of § 13A-7-7, Ala.Code 1975, and four counts of conspiracy to commit first-degree theft of property, a violation of § 13A-8-3, Ala.Code 1975. The Supreme Court in Ex parte Jallad, 988 So.2d 946 (Ala.2007), reversed this Court’s ruling. *950In accordance with the Supreme Court’s opinion, we remand this case to the Montgomery Circuit Court for proceedings consistent with the Supreme Court’s opinion of March 28, 2007. The circuit court should take the necessary action to ensure that the circuit clerk makes due return to this Court within 42 days from the date of this opinion, or as soon as practicable.
REMANDED WITH DIRECTIONS. 
BASCHAB, P.J., and McMILLAN, SHAW, and WISE, JJ., concur.